Case: 20-10976     Document: 00515898172         Page: 1     Date Filed: 06/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    June 14, 2021
                                  No. 20-10976                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Juan Huerta-Tobon,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:20-CR-31-1


   Before Willett, Ho, and Wilson, Circuit Judges.
   Per Curiam:*
          Juan Huerta-Tobon challenges the substantive reasonableness of his
   24-month prison sentence following his guilty-plea conviction for illegal
   reentry after deportation from the United States. “We review the substantive




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10976      Document: 00515898172           Page: 2   Date Filed: 06/14/2021




                                     No. 20-10976


   reasonableness of a sentence for abuse of discretion.” United States v.
   Nguyen, 854 F.3d 276, 283 (5th Cir. 2017).
          The district court gave ample consideration to all of the 18 U.S.C.
   § 3553(a) factors, as well as the arguments presented by counsel, and
   ultimately concluded that Huerta-Tobon’s criminal history and prior lenient
   sentences warranted an upward variance. Huerta-Tobon’s arguments, which
   focus on the “staleness” of his previous convictions, amount to no more than
   a request for us to reweigh the § 3553(a) factors. We will not do so, as “the
   sentencing court is in a better position to find facts and judge their import
   under the § 3553(a) factors with respect to a particular defendant.” United
   States v. Diehl, 775 F.3d 714, 724 (5th Cir. 2015). Overall, we cannot say that
   the district court, in its “extensive consideration and explanation of the
   appropriate sentence in light of the § 3553(a) sentencing factors,” failed to
   account for a factor that should have received significant weight, gave
   significant weight to an improper factor, or clearly erred in its balancing of
   the sentencing factors. Id. at 726.
          Accordingly, we AFFIRM the district court’s judgment.




                                          2